Citation Nr: 1517620	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-48 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for bronchitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1953 to May 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) and from a June 2012 rating decision of the Houston, Texas VA RO.  The record is now in the jurisdiction of the Houston RO.  In March 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he is entitled to service connection for asbestosis, COPD, emphysema, and bronchitis as a result of exposure to asbestos in service during the performance of his duties as a Boatswain's Mate aboard the USS Sperry (which allegedly included repairing insulation throughout the ship which contained asbestos).  His DD Form 214 confirms that he served aboard the USS Sperry and that his military occupational specialty (MOS) was Boatswain's Mate.

On the Veteran's June 1953 service entrance examination, it was noted that he was thought to have had possible active tuberculosis in May 1952, but that because there was no change in his x-rays since then, it was concluded that he did not have tuberculosis and that he was qualified for military service.  A January 1957 service treatment record (STR) noted his complaint of pricking pain in his chest after cold drinks, and he was diagnosed with acute mild anxiety state.  On his May 1957 service separation examination, there were no complaints, findings, diagnoses, or treatment noted for asbestosis, COPD, emphysema, or bronchitis.

A post-service VA chest x-ray for the Veteran in April 1996 revealed "[d]iffuse interstitial fibrosis with area of increased parenchymal density in right upper and lower lobes with a nodule adjacent to the diaphragm possible part of the acute inflammatory disease."  Subsequent VA treatment records have documented his VA treatment for COPD, emphysema, and bronchitis, but no diagnosis of asbestosis has ever been rendered.

On VA respiratory examination in October 2010, the Veteran was diagnosed with COPD, associated with "asbestosis."  [The Board will interpret the VA examiner's use of the term "asbestosis" to mean "asbestos," as this VA examiner incorrectly used the term "asbestosis" instead of "asbestos" earlier in the examination report when discussing the Veteran's asbestos exposure, and the Veteran has never been formally diagnosed with asbestosis.]

On VA respiratory examination in April 2013, the Veteran was again diagnosed with COPD, with an onset date of 1996.  The VA examiner opined that the Veteran's COPD, emphysema, and bronchitis were less likely as not caused by exposure to "asbestosis" ["asbestos"] on his Navy submarine in service.  The examiner noted that asbestosis had not been established as a diagnosis in this Veteran's case, as his follow-up chest x-rays and CT scans showed residual right upper lung scar (and not fibrosis).  The examiner also noted that the Veteran's pulmonary function studies showed severe reversible obstructive airway disease (and not the restrictive airway disease found in asbestosis).

At the March 2015 hearing, the Veteran testified regarding his exposure to asbestos in service.  The Board finds his testimony credible, and that his exposure to asbestos in service may be conceded.

On remand, the Veteran should be afforded a new VA examination with specific testing for asbestosis.  In addition, because there are no medical opinions currently of record which adequately address any relationship between the Veteran's conceded asbestos exposure in service and his diagnoses (rendered throughout the period of the current claims) of COPD, emphysema, and bronchitis, a new medical opinion supported by adequate rationale is necessary.  Any pertinent updated treatment reports available should also be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and submit all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for the claimed disabilities since April 2014.

2.  After the development sought above is completed, the AOJ should arrange for a respiratory examination of the Veteran to ascertain the nature and likely etiology of any current asbestosis, COPD, emphysema, and bronchitis.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, including specific testing for asbestosis.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:   

(a) Does the Veteran have a diagnosis of asbestosis?  If so, is it at least as likely as not (a 50% or better probability) that it is related to his conceded exposure to asbestos in service?  The examiner is asked to consider, and comment upon as indicated, that the VA Adjudication Procedure Manual (M21-1), part VI, para. 7.21(b)(2), page 7-IV-3 (January 31, 1997) notes that an asbestos-related disease can develop from even brief exposure to asbestos.

(b) Is it at least as likely as not that the Veteran's COPD, emphysema, and bronchitis (each diagnosed during the pendency of the instant claims were incurred in or caused by any incident of the Veteran's active service (to specifically include as dye to the conceded exposure to asbestos in service)?  

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

